Citation Nr: 0943163	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  03-36 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a chronic right 
knee disorder to include arthritis.  

2.  Entitlement to service connection for a chronic left knee 
disorder to include arthritis.  

3.  Entitlement to service connection for a chronic right 
ankle disorder to include arthritis.  

4.  Entitlement to service connection for a chronic left 
ankle disorder to include arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The Veteran had active service from November 1982 to November 
1985.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Newark, New Jersey, Regional Office (RO) which determined 
that the Veteran had not submitted well-grounded claims of 
entitlement to service connection for right knee 
patellofemoral arthritis, left knee patellofemoral arthritis, 
right ankle degenerative joint disease, and left ankle 
degenerative joint disease and denied the claims.  In 
February 2003, the RO considered the Veteran's claims of 
entitlement to service connection for sleep apnea, right knee 
patellofemoral arthritis, left knee patellofemoral arthritis, 
right ankle degenerative joint disease, and left ankle 
degenerative joint disease on the merits and denied the 
claims.  In May 2005, the Veteran was afforded a hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
In December 2005, the Board granted service connection for 
sleep apnea and remanded the issues of service connection for 
right knee disorder, left knee disorder, right ankle 
disorder, and left ankle disorder to the RO for additional 
action.  In July 2007, the Board again remanded the Veteran's 
appeal to the RO for additional action.  


FINDINGS OF FACT

1.  Chronic right knee arthritis has been objectively shown 
to have originated during 


active service.  

2.  Chronic left knee arthritis has been objectively shown to 
have originated during active service.  

3.  Chronic right ankle arthritis has been objectively shown 
to have originated during active service.  

4.  Chronic left ankle arthritis has been objectively shown 
to have originated during active service.  


CONCLUSIONS OF LAW

1.  Chronic right knee arthritis was incurred in active 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303(d), 3.326(a) 
(2009).  

2.  Chronic left knee arthritis was incurred in active 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303(d), 3.326(a) 
(2009).  

3.  Chronic right ankle arthritis was incurred in active 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303(d), 3.326(a) 
(2009).  

4.  Chronic left ankle arthritis was incurred in active 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303(d), 3.326(a) 
(2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the 
Department of Veterans Affairs (VA) will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  The notice must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
Veteran's claims of entitlement to service connection, the 
Board observes that the RO issued VCAA notices to the Veteran 
in September 2002, February 2006, July 2006, and August 2007 
which informed him of the evidence generally needed to 
support a claim of entitlement to service connection and the 
assignment of an evaluation and effective date for an initial 
award of service connection; what actions he needed to 
undertake; and how the VA would assist him in developing his 
claims.  The September 2002 VCAA notice was issued prior to 
the February 2003 rating decision addressing the Veteran's 
claims on the merits.  

The VA has attempted to secure all relevant documentation.  
The Veteran was afforded VA examinations for compensation 
purposes.  The examination reports are of record.  The 
Veteran was afforded hearings before both a VA hearing 
officer and the undersigned Veterans Law Judge sitting at the 
RO.  The Veteran's appeal was remanded by the Board twice for 
additional development of the record.  There remains no issue 
as to the substantial completeness of the Veteran's claims.  
All relevant facts have been developed to the extent 
possible.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2009).  Any 
duty imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Shinseki v. Sanders, 556 U.S. ___ (2009).  


II.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
peacetime service.  38 U.S.C.A. § 1131 (West 2002).   38 
U.S.C.A. § 1110 (West 2002).  Where a veteran served 
continuously for ninety days or more during peacetime service 
after December 31, 1946, and arthritis (degenerative joint 
disease) becomes manifest to a degree of ten percent within 
one year of termination of such service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  Presumptive periods are not 
intended to limit service connection to diseases so diagnosed 
when the evidence warrants direct service connection.  The 
presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable 
when the evidence would not warrant service connection 
without their aid.  38 C.F.R. § 3.303(d) (2009).  

A.  Knees

The Veteran's service treatment records make no reference to 
a knee injury or other knee disability.  At his September 
1985 physical examination for service separation, the Veteran 
did not exhibit any lower extremity abnormalities.  The 
examination report does state that "both arm (sic) have been 
painful due to arthritis and joint and muscle soreness also 
back injury from jump."  Service connection has been 
established for low back injury residuals, right elbow injury 
residuals, left humeral fracture residuals, and posttraumatic 
stress disorder (PTSD).  


The Veteran's service personnel records reflect that he was 
attached to the Army's 82nd Airborne Division.  He was 
awarded the Parachutist Badge.  

At a November 1998 VA examination for compensation purposes, 
the Veteran complained of chronic knee pain.  He reported 
that he had been a paratrooper during active service and 
"took a bad landing ... on his knees."  The Veteran was 
diagnosed with bilateral knee patellofemoral arthritis.  

A December 1998 physical evaluation from M. E. L., M.D., 
conveys that the Veteran complained of chronic bilateral knee 
pain since active service.  The Veteran clarified that he had 
initially injured his knees during active service.  
Contemporaneous X-ray studies of the knees revealed findings 
consistent with degenerative joint disease.  Impressions of 
bilateral knee patellofemoral compression syndrome and 
degenerative joint disease was advanced.  

At an October 2001 hearing before a VA hearing officer, the 
Veteran testified that he had initially injured his knees in 
a 1984 inservice parachute jump.  He stated that: he was seen 
for severe swelling of the knees at the Fort Bragg Army 
medical facility; experienced chronic knee pain since active 
service; and was subsequently diagnosed with arthritis of the 
knees.  

In a May 2002 written statement, the Veteran advanced that he 
had initially injured his knees when he landed in some trees 
during an August 1984 parachute jump.   

At a November 2002 VA examination for compensation purposes, 
the Veteran complained of bilateral knee pain and swelling.  
He reported that he had injured his knees in an inservice 
parachute jump.  Contemporaneous X-ray studies of the knees 
revealed osteoarthritis of both joints.  The Veteran was 
diagnosed with right knee degenerative joint disease.  

In a November 2003 written statement, Dr. L. indicated that 
he had treated the Veteran for the "last several years."  
He opined that:

Having suffered injuries to his ankles 
and knees while in active military 
service while on a parachute jump.  (sic)  
Due to the nature in which these injuries 
occurred and the biomechanics involved, 
it is in my medical opinion that there is 
a high degree of medical causality which 
has lead to the degree of osteoarthritis 
from which he suffers.  

In December 2003, the Veteran submitted a photocopied portion 
of the report of his September 1985 physical examination for 
service separation.  The submitted examination report states 
that "both arm (sic) have been painful due to arthritis and 
joint and muscle soreness also back injury from jump ankles 
and knees included."  

At the May 2005 hearing before the undersigned Veterans Law 
Judge sitting at the RO, the Veteran testified that he had 
sustained both his claimed knee disabilities and his 
service-connected back disorder in the same inservice 
parachute jump.  He stated that he had been initially 
diagnosed with arthritic knee disabilities at a VA medical 
facility in either 1996 or 1997.  

At an August 2006 VA examination for compensation purposes, 
the examiner advanced assessments of bilateral knee 
patellofemoral syndrome and bilateral knee degenerative joint 
disease.  The examiner opined that:

I feel that both knees and both ankle 
injuries or current conditions are less 
likely as not caused by a result of his 
military service.  This is based on the 
fact that in reviewing his medical 
records, I see no evidence of ever being 
treated for knee or ankle injuries, but 
he might have sustained minor trauma 
through multiple jumps to both knees and 
might have sustained ankle sprains 
bilaterally associated with jumps, which 
never were treated and which could have 
resulted in chronic ankle sprain/strain 
and [degenerative joint disease] to ankle 
and knee joints.  

A January 2007 written statement from Dr. L. relates that he 
had treated the Veteran since 1998 "for injuries he 
sustained to both his ankles and knees while on active duty 
as a member of the 82nd Airborne."  The doctor opined that 
"these injuries received in 1984 are causally related to his 
orthopedic conditioned (sic) to which he suffers from since 
1998."  

An April 2007 written statement from E. M., M.D., conveys 
that the Veteran presented a history of having injured his 
knees in an August 1984 inservice parachute jump.  The 
Veteran was diagnosed with "post traumatic bilateral 
osteoarthritis (paratroopers 'Jumpers' knee)."  Dr. M. 
commented that:

It is my considered orthopaedic opinion 
that the patient's present signs and 
symptoms of PTSD, sleep apnea, anxiety, 
depression, neck pain, low back pain, 
left shoulder pain and stiffness, 
bilateral knee pain and stiffness and 
swelling, bilateral ankle pain, stiffness 
and bilateral leg swelling are ALL 
SERVICE RELATED and causally related to 
his two episodes in 1983 and 1984 and 
manifest clinical and historical signs of 
worsening progression.  (emphasis in the 
original).  

The Board has reviewed the probative evidence of record 
including the Veteran's testimony and written statements on 
appeal.  The Veteran advances that he sustained chronic right 
knee and left knee arthritic disorders as the result of an 
August 1984 parachute jump.  The Veteran was attached to the 
82nd Airborne Division.  He was awarded the Parachutist 
Badge.  His service treatment records do not reflect a 
diagnosis of a knee injury or disability.  However, the 
Veteran has been repeatedly diagnosed with right knee and 
left knee arthritic disabilities secondary parachute 
jump-related trauma by his treating private physicians.  
While advancing that the Veteran's knee disabilities were 
"less likely as not caused by a result of his military 
service" given the absence of inservice knee abnormalities, 
the examiner at the August 2006 VA examination for 
compensation purposes acknowledged that the Veteran "might 
have sustained minor trauma through multiple jumps to both 
knees ... which never were treated and which could have 
resulted in ... [degenerative joint disease] to ... [the] knee 
joints."  In resolving all reasonable doubt in the Veteran's 
favor, the Board concludes that service connection is 
warranted for chronic right knee arthritis and left knee 
arthritis.  

B.  Ankles

The Veteran's service treatment records make no reference to 
a chronic ankle injury or other ankle disability.  At his 
September 1985 physical examination for service separation, 
the Veteran did not exhibit any lower extremity 
abnormalities.  The examination report does state that "both 
arm (sic) have been painful due to arthritis and joint and 
muscle soreness also back injury from jump."  

At the November 1998 VA examination for compensation 
purposes, the Veteran complained of chronic ankle pain.  He 
reported that he had been a paratrooper during active service 
and "took a bad landing on his ankle."  The Veteran was 
found to have a "normal examination of the ankles."  

The December 1998 physical evaluation from Dr. L. conveys 
that the Veteran complained of chronic bilateral ankle pain 
since active service.  He reported having initially injured 
his ankles during active service.  Contemporaneous X-ray 
studies of the ankles revealed findings consistent with 
bilateral ankle degenerative joint disease and an old right 
talar fracture.  Impressions of bilateral ankle degenerative 
joint disease and instability were advanced.  

At the October 2001 hearing before a VA hearing officer, the 
Veteran testified that he had initially injured his ankles in 
a 1984 inservice parachute jump.  He stated that: he was seen 
for severe swelling of the ankles at the Fort Bragg Army 
medical facility; experienced chronic ankle pain since active 
service; and was subsequently diagnosed with arthritis of the 
ankles.  

In a May 2002 written statement, the Veteran advanced that he 
had initially injured his ankles when he landed in some trees 
during an August 1984 parachute jump.  

At the November 2002 VA examination for compensation 
purposes, the Veteran complained of bilateral ankle pain.  He 
reported that he had injured his ankles in an inservice 
parachute jump.  Contemporaneous X-ray studies of the ankles 
revealed osteophytes on both distal tibias.  The Veteran was 
diagnosed with right talonavicular degenerative joint 
disease.  

In his November 2003 written statement, Dr. L. reported that 
the Veteran had sustained ankle injuries in an inservice 
parachute jump.  He concluded that the Veteran's 
osteoarthritis was related to his inservice injuries.  

In December 2003, the Veteran submitted a photocopied portion 
of the report of his September 1985 physical examination for 
service separation.  The submitted examination report states 
that "both arm (sic) have been painful due to arthritis and 
joint and muscle soreness also back injury from jump ankles 
and knees included."  

At the May 2005 hearing before the undersigned Veterans Law 
Judge sitting at the RO, the Veteran testified that he had 
sustained both his claimed ankle disabilities and his 
service-connected back disorder in the same inservice 
parachute jump.  He related that he had been initially 
diagnosed with an arthritic ankle disability at a VA medical 
facility in either 1996 or 1997.   

At the August 2006 VA examination for compensation purposes, 
the examiner advanced assessments of right ankle arthritis, 
left ankle degenerative joint disease, and chronic bilateral 
ankle "sprain/strain."  The physician commented that "both 
ankle injuries or current conditions are less likely as not 
caused by a result of his military service."  However, the 
physician acknowledged that the Veteran "might have 
sustained ankle sprains bilaterally associated with jumps, 
which never were treated and which could have resulted in 
chronic ankle sprain/strain and [degenerative joint disease] 
to ankle" joints.  

The January 2007 written statement from Dr. L. relates that 
he had treated the Veteran since 1998 "for injuries he 
sustained to both his ankles and knees while on active duty 
as a member of the 82nd Airborne."  The doctor opined that 
"these injuries received in 1984 are causally related to his 
orthopedic conditioned (sic) to which he suffered from since 
1998."  

The April 2007 written statement from Dr. M. notes that the 
Veteran presented a history of having injured his ankles in 
an August 1984 inservice parachute jump.  The Veteran was 
diagnosed with "bilateral ankle synovitis and 
osteoarthritis."  Dr. M. concluded that the Veteran's 
"bilateral ankle pain, stiffness and bilateral leg swelling 
are ALL SERVICE RELATED and causally related to his two 
episodes in 1983 and 1984."  

The Veteran asserts that service connection is warranted for 
right ankle and left ankle arthritic disorders as the claimed 
disabilities were precipitated by an inservice parachute 
jump.  His service treatment records do not reflect a 
diagnosis of an ankle injury or disability.  However, the 
Veteran has been repeatedly diagnosed with right ankle and 
left ankle arthritic disabilities etiologically related to 
his inservice parachute jump-related trauma by his treating 
private physicians.  While advancing that the Veteran's ankle 
disabilities were "less likely as not caused by a result of 
his military service" given the absence of inservice ankle 
abnormalities, the examiner at the August 2006 VA examination 
for compensation purposes acknowledges that the Veteran 
"might have sustained ankle sprains bilaterally associated 
with jumps, which never were treated and which could have 
resulted in chronic ankle sprain/strain and [degenerative 
joint disease] to [the] ankle[s]."  In resolving all 
reasonable doubt in the Veteran's favor, the Board concludes 
that service connection is warranted for chronic right ankle 
arthritis and left ankle arthritis.  


ORDER

Service connection for right knee arthritis is granted.  

Service connection for left knee arthritis is granted.  
Service connection for right ankle arthritis is granted 

Service connection for left ankle arthritis is granted 




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


